593 F.3d 1275 (2010)
George PORTER, Jr., Respondent-Appellee,
v.
ATTORNEY GENERAL, State of Florida, Secretary, Dept. of Corrections, Petitioners-Appellants.
No. 07-12976.
United States Court of Appeals, Eleventh Circuit.
January 14, 2010.
Kenneth Sloan Nunnelley, Dept. of Legal Affairs, Daytona Beach, FL, for Petitioners-Appellants.
Linda McDermott (Court-Appointed), McClain & McDermott, P.A., Wilton Manors, FL, for Porter.
Before CARNES, WILSON and PRYOR, Circuit Judges.
PER CURIAM:
Porter's application for a writ of habeas corpus was granted by the District Court. We reversed. Porter v. Att'y Gen., 552 F.3d 1260, 1262 (11th Cir.2008) (per curiam). The Supreme Court granted certiorari, reversed our decision, and remanded for further proceedings consistent with its opinion. Porter v. McCollum, 558 U.S. ___, 130 S.Ct. 447, 456, ___ L.Ed.2d ___ (2009) (per curiam.).
Accordingly, the judgment of the District Court is affirmed, and the case is remanded to the District Court for proceedings consistent with the opinion of the Supreme Court.
AFFIRMED.